                    Case 1:19-cv-10434-LGS Document 88 Filed 11/16/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------   X
                                                                 :
MARY CORRADINO,                                                  :
                                             Plaintiff,          :        19 Civ. 10434 (LGS)
                                                                 :
                            -against-                            :               ORDER
                                                                 :
LIQUIDNET HOLDINGS, INC., et al.,                                :
                                             Defendants.         :
-------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 29, 2020, the Court held a case management conference, during which

Defendants’ proposed renewed motion to dismiss (see Dkt. Nos. 70, 72, 73) (the “Renewed Motion to

Dismiss”) was discussed, and the parties were informed that they shall file any dispositive motions in one

set of briefing.

        WHEREAS, on November 13, 2020, the parties jointly filed a letter proposing a briefing schedule

for Defendants’ Renewed Motion to Dismiss but no other dispositive motions. Dkt. No. 87. It is hereby

          ORDERED that any and all dispositive motions, whether pursuant to Rule 12(c) or Rule 56,

shall be briefed according to the following schedule:

                •    By December 10, 2020, Defendants shall file their Renewed Motion to Dismiss, with a

                     memorandum of law not to exceed 25 pages.

                •    By January 7, 2021, Plaintiff shall file any opposition, not to exceed 25 pages.

                •    By January 25, 2021, Defendants shall file any reply in support of their Renewed Motion

                     to Dismiss, not to exceed 10 pages.

The parties shall comply with this Court’s Individual Rules in filing the motion and related court papers.

It is further

        ORDERED that, in light of the Court’s instruction that the parties shall file all dispositive

motions with one set of briefing, no other dispositive motions will be accepted.

Dated: November 16, 2020
       New York, New York
